DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on December 13, 2021 has been acknowledged.  Claims 3 and 9 have been canceled.  Therefore, claims 1-2, 4-8, and 10-23 are pending.

Allowable Subject Matter
Claims 1-2, 4-8, and 10-23 are allowed.
The following is a statement of reasons for allowance:  claims 1, 2, 7, 10, 12, 14, 15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Chu (US 9,694,620), does not teach “wherein the movement prevention section is an outer skin applied over an outer surface of the relay member along an axial direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Chu (US 9,694,620), does not teach “wherein the movement prevention section is a gap formed between an outer surface of the relay member and the occluding body along an axial direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2.
The prior art of record, Chu (US 9,694,620), does not teach “wherein the partition wall has a through hole into which the relay member is inserted with a gap; the gas-liquid exchanging section is formed as the gap between the through hole and the relay member; and a capillary force of the gas-liquid exchanging section is set to be equal to or lower than a capillary force of a low porosity region of the occluding body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
The prior art of record, Chu (US 9,694,620), does not teach “wherein the partition wall has a through hole into which the relay member is inserted with a gap; the gas-liquid exchanging section is formed as the gap between the through hole and the relay member; and a capillary force of the gas-liquid exchanging section is set to be higher than a capillary force of the occluding body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
The prior art of record, Chu (US 9,694,620), does not teach “wherein the relay member is separated in the axial direction in the occluding body in a region where the movement prevention section is not formed” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
The prior art of record, Chu (US 9,694,620), does not teach “wherein an annular liquid outflow prevention wall is disposed in the reservoir chamber to form a bottom section between the liquid outflow prevention wall and the main body, and to enclose the relay member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
A statement of reasons for allowance for claim 15 can be found in office action dated 10/31/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754